Title: To George Washington from James McHenry, 15 June 1797
From: McHenry, James
To: Washington, George



Dear Sir
Philadelphia 15 June 1797

I have been very much occupied since I had the pleasure to receive your letter of the 29th of May, and even now am very far from being a man of leisure.
From the late events in Europe, there is ground for beleiving that England will be forced to accept of terms of peace, unless indeed France inebriated with victory, should require cessions which even the spirit of opposition would revolt at. Should Canada be among her demands and yielded, our situation would become extremely critical. You will see by the inclosed what use she has made of Spain, and can conjecture as well as any one whether she means to let us alone even should she make peace with England—without Canada. Her internal practices upon our people go on as usual; and it seems to be the determination of a part of Congress to do nothing, which whether they foresee the effects of such conduct or not, must work in favour of her projects and to our disadvantage.
I pray god to keep you in health and that you may long injoy retirement and tranquility. Your affectionate

James McHenry

